 



Exhibit 10.1
AMENDMENT NO. 5
     This AMENDMENT NO. 5 (this “Amendment”) is made as of the 30th day of
September, 2005, by and among ERICO INTERNATIONAL CORPORATION, an Ohio
corporation, ERICO PRODUCTS, INC., an Ohio corporation, and ERICO EUROPE HOLDING
B.V., formerly known as ERICO EUROPA B.V., a limited liability company organized
under the laws of the Netherlands (collectively, the “Borrowers” and,
individually, each a “Borrower”), the Banks, as defined in the Credit Agreement,
as hereinafter defined, LASALLE BANK NATIONAL ASSOCIATION, as lead arranger,
issuing bank and administrative agent for the Banks (the “Administrative
Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, as co-lead arranger and
co-documentation agent, NATIONAL CITY BANK, as syndication agent, and KEYBANK
NATIONAL ASSOCIATION, as documentation agent.
     WHEREAS, the Borrowers, the Administrative Agent and the Banks are parties
to that certain Second Amended and Restated Multicurrency Credit and Security
Agreement, dated as of December 2, 2002, that provides, among other things, for
loans and letters of credit aggregating Seventy-Five Million Dollars
($75,000,000), all upon certain terms and conditions (as amended and as the same
may from time to time be further amended, restated or otherwise modified, the
“Credit Agreement”);
     WHEREAS, the Borrowers, the Administrative Agent and the Banks desire to
amend the Credit Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement;
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment; and
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other valuable considerations, the Borrowers,
the Administrative Agent and the Banks hereby agree as follows:
     1.     Amendment to Senior Subordinated Indebtedness. Subsection 6.3(l) of
the Credit Agreement is hereby amended to delete subparts (i) and (ii) therefrom
and to insert in place thereof, respectively, the following:
     (i) Payment. Notwithstanding anything in Section 6.3(d) to the contrary,
International may repay, redeem, retire, repurchase or exercise any right of
legal defeasance, covenant defeasance or a similar right with respect to any
Senior Subordinated Indebtedness so long as, (A) immediately after such
repayment, redemption, retirement, repurchase or exercise of defeasance or of a
similar right, the calculation of (1) the aggregate of all Revolving Credit
Commitments of all of the Banks, minus (2) the aggregate outstanding Revolving
Credit Advances of all of the Banks, minus (3) the aggregate LC Exposure of all
of the Banks, shall be no less than Twenty-

 



--------------------------------------------------------------------------------



 



Five Million Dollars ($25,000,000), and (B) no Potential Default or Event of
Default shall have occurred and be continuing or, immediately thereafter, would
occur.
     (ii) [Reserved]
     2.     Legal Fees. The Borrowers shall pay all legal fees and expenses of
the Administrative Agent in connection with this Amendment promptly upon receipt
of invoice.
     3.     Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Banks that (a) such Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind such Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the organizational agreements of such Borrower or any law applicable to
such Borrower or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against such Borrower; (d) no Potential Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) such Borrower is not aware of any claim or offset against, or
defense or counterclaim to, such Borrower’s obligations or liabilities under the
Credit Agreement or any other Loan Document; and (f) this Amendment constitutes
a valid and binding obligation of such Borrower in every respect, enforceable in
accordance with its terms.
     4.     Waiver. Each Borrower, by signing below, hereby waives and releases
the Administrative Agent and the Banks and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which such Borrower is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     5.     References to Credit Agreement. Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.
     6.     Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     7.     Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

2



--------------------------------------------------------------------------------



 



     8.     Severability. Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     9.     Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of Illinois, without regard to
principles of conflict of laws.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE BANKS,
TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE BANKS, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
in Cleveland, Ohio as of the date first set forth above.

            ERICO INTERNATIONAL CORPORATION
      By:   /s/ Jeffrey R. Steinhilber   Name:   Jeffrey R. Steinhilber  
Title:   Chief Financial Officer     ERICO PRODUCTS, INC.
      By:   /s/ Jeffrey R. Steinhilber   Name:   Jeffrey R. Steinhilber  
Title:   Chief Financial Officer     ERICO EUROPE HOLDING B.V., formerly known
as ERICO EUROPA, B.V.
      By:   /s/ William H. Roj   Name:   William H. Roj   Title:   Director    
LASALLE BANK NATIONAL ASSOCIATION,
as the Administrative Agent, Lead Arranger
and as a Bank, and as Issuing Bank
      By:   /s/ James P. Bahleda   Name:   James P. Bahleda   Title:   Vice
President

4



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL
CORPORATION,
as Co-Lead Arranger, Co-Documentation
Agent and as a Bank
      By:   /s/ Christopher Cox     Name:   Christopher Cox      Title:   Duly
Authorized Signatory        NATIONAL CITY BANK,
as Syndication Agent and as a Bank
      By:   /s/ Ronald J. Majka     Name:   Ronald J. Majka      Title:   Senior
Vice President        KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Bank
      By:   /s/ Michael P. Shiplett     Name:   Michael P. Shiplett     
Title:   Senior Vice President     

5